Case 4:18-cv-00341-ALM-CMC Document 42 Filed 02/21/20 Page 1 of 3 PageID #: 408




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                                                    FILED
                                   SHERMAN DIVISION                    FEB 2 1 2020
    RYAN KAISER, on behalf of himself and   r Clerk, U.S. District Court
                                                            Eastern District of Texas
    others si ilarly-situated,              8
                                            §
                    Plaintiff,              §
                                            § CIVIL ACTION NO. 4:18-cv-00341-ALM
                                            §
                                            §
    REVIVAL HOME HEALTHCARE                 §
    SERVICES, INC. and SYLVESTER C.         §
    UDEZE,                                  §
                                            §
                   Defendants.              §



      M btivi                         e ® (My
                                     &\V/'uL£ dsj ylmhr

  l Q At) cm                     i bil M J A              (MlAAcAjiClu]


   i s                 2 cjtML                                 leuJL

                             pm . Io/m am                       I T >


                                                                            t Ac ti
           tMinJ LJmm A M-C iM Mx ciKf dicdbM


OiKX                                t       g-t          yy-


(A\ l cAm mmc                            tUfM o odh'                     Jtl
Case 4:18-cv-00341-ALM-CMC Document 42 Filed 02/21/20 Page 2 of 3 PageID #: 409




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

     RYAN KAISER, on behalf of himself and
     others similarly-situated,
                                                 §
                                                 §
                                              §
                     Plaintiff,               §
                                             § CIVIL ACTION NO. 4:18-cv-00341-ALM
                                             §
     revival home healthcare
                                             §
     SERVICES, INC. and SYLVESTER C
                                             §
     UDEZE,
                                             §
                                             §
                                             §
                   Defendants.
                                             §




                                     f       sL i           j     e it

          o v zfc                            f

     tsf f\Af {JQ '/fc CcVifl jh

       s/(y(s & J - lf

                                         .jt\ 4zu     L ds _

                                             ri&hA          LUtti
                       7/7 S iA Qm m


                     f     Q,     it1-'- Q-Aa&            ft i / cl) O-ift. .
Case 4:18-cv-00341-ALM-CMC Document 42 Filed 02/21/20 Page 3 of 3 PageID #: 410




                            CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing instrument has

 been forwarded by first class mail [or delivered in person, or certified mail] to

 each attomey/party of record on this date: £1 &i .




                                        Print Name/Address/Phone Number:




                                          ifkNPNFPN/Pl a

Please list all parties/addresses to be served:

1   )//1 ( Ja „ i q kJaa c                    J

    L-t) bjjfi PtSL M: l1/ICk_vQ ,                 *< /
    >0 *         p    I7A

                   7t c7<£
7j n j P OJ& of IsLl
    aPuk, f]().{      ojN    C. <bpllaS)
                  f/ r)// dAy            (i/ . • Ah
                     x-
